Citation Nr: 0533374	
Decision Date: 12/09/05    Archive Date: 12/30/05	

DOCKET NO.  01-07 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 12, 1971, to 
April 14, 1971.  

A review of the evidence of record discloses that in May 
2004, the Board of Veterans' Appeals (Board) determined that 
new and material evidence had been received sufficient to 
reopen the veteran's claims of entitlement to service 
connection for PTSD and a seizure disorder.  Subsequent 
thereto, the veteran was accorded examinations and has 
submitted additional evidence.  The case has been returned to 
the Board for appellate review.

The appeal is again remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

In testimony given before the undersigned Veterans Law Judge 
at a video conference hearing on September 8, 2005, the 
veteran testified under oath that he was seen at the VA 
Medical Center in Oklahoma City, Oklahoma, in May 1971 for 
recurring seizures.  A review of the claims folder reflects 
that records pertaining to this reported hospitalization are 
not in the claims folder.  There is no indication that any 
attempt has been made to locate them.  

Other evidence of record indicates the veteran has reported 
having received treatment at the Navy Medical Center, San 
Diego (Balboa) in March 1971.  A review of the service 
medical records that are available does not reflect the 
presence of any indication of hospitalization at the Balboa 
medical facility in March 1971.  

Further review of the record reflects that the veteran was 
accorded an examination by a board-certified neurologist in 
October 2004.  The neurologist indicated that she had 
reviewed the entire claims folder.  Reference was made by her 
to a VA rating examination in June 1972 in which the veteran 
stated he had his first seizure in February 1972.  However, 
she did not discuss the significance of the diagnosis by the 
attending psychiatrist at that time that the veteran had 
chronic brain syndrome with a "definite history of convulsive 
disorder."  Notation was made that the examiner suspected 
intracranial neoplasm with a history of marked increase in 
weight during the past 14 months, "the convulsive onset at 
the age of 18, the history of continuous headaches and the 
history of impaired thinking ability, that is concentration."  
The neurologist concluded, among other things, that it was 
"possible" that the veteran's seizures "may be secondary to a 
head trauma."  However, she added that there was no 
documentation in the medical records that head trauma had 
occurred during the veteran's brief time in service.

Additional evidence includes a recently received September 8, 
2005, statement from the veteran in which he indicated that 
one individual "visited me and attested to such, as well as 
the fact that I told him how and why I got admitted to Balboa 
Naval Hospital during boot camp."  However, a communication 
from that individual, which was received in October 2005, 
makes no reference to the individual having witnessed the 
veteran having a seizure during his three months of active 
service. 

The Board regrets further delay in this case, but finds it 
necessary from both a substantial and procedural standpoint.  
The case is therefore REMANDED for the following actions:

1.  VA must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, compliance 
should be made with the special 
evidentiary procedures for PTSD claims 
based on personal assault contained in VA 
Adjudication Manual M21-1, Part III, 
paragraph 5.14(c) (February 20, 1996), 
and former M21-1, Part III, paragraph 
7.46(c)(2) (October 11, 1995).

2.  The VA or VAMC should contact the VA 
Medical Center, Oklahoma City, Oklahoma, 
and ask for any records indicating 
whether or not the veteran was 
hospitalized at that facility in April or 
May 1971.  If it is determined the 
veteran was not hospitalized at that 
time, this should be so indicated.  If 
any records are available, they should be 
obtained and associated with the claims 
folder.

3.  Thereafter, the fee-basis neurologist 
who examined the veteran in October 2004 
should be contacted and asked to again 
review the entire claims folder and 
comment on the report of the VA rating 
examination of the veteran in June 1972.  
The individual should be asked to 
indicate whether, in her opinion, it is 
at least as likely as not that the 
veteran had a seizure disorder or related 
disorder that was present in service and, 
if so, whether the disorder clearly and 
unmistakably existed prior to the 
veteran's entrance onto active service.  
She should further be asked that if she 
finds any seizure disorder likely existed 
prior to service, did it clearly and 
unmistakably undergo any chronic increase 
in severity during or as a result of 
service.  Also, with respect to any 
currently present disorder which the 
examiner believes was not present during 
service, is it at least as likely as not 
that the disorder is etiologically 
related to the veteran's military 
service.  The supporting rationale for 
any opinion expressed must be provided.  
If the neurologist is not available, the 
claims folder should be referred to a 
physician knowledgeable in neurology for 
the purpose of determining the nature and 
etiology of any current seizure or 
related disorder.  The same questions 
cited above should be addressed by the 
neurologist.  

4.  Then, VA should readjudicate the 
claims.  If the benefits sought are not 
granted, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for a response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required by the veteran until he receives further notice.  He 
is advised that any failure, without good cause, to report 
for any scheduled examination could result in the denial of 
his claim.  38 C.F.R. § 3.655.  By this REMAND, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

